Citation Nr: 9920076	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to an increased rating for the service-
connected residuals of a right knee medial meniscectomy, 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1995 decision of the RO.  

In March 1999, the RO granted service connection for left 
knee tendonitis, which was an issue that had been perfected 
for appeal.  The Board notes that the grant of service 
connection is a full award of the benefits.  See Holland v. 
Gober, 10 Vet. App. 433 (1997).  Thus, the only issues 
currently on appeal are those as listed on the preceding 
page.  



REMAND

The veteran claims, in essence, that his service-connected 
residuals of a right knee meniscectomy are severe enough to 
warrant an increased rating.  He also claims that he is 
entitled to service connection for a back disability 
secondary to the service-connected right knee disability.  

On a VA spine examination in March 1996, the veteran's right 
leg was reported to be 1/2 inch longer than the left leg.  He 
was diagnosed, in part, with thoracic scoliosis associated 
with a short left leg, as compared to the right leg, and 
right pelvic tilt with substantial decrease in range of 
motion.  

On a VA spine examination in July 1997, the veteran was 
diagnosed with thoracic scoliosis and post status mild 
compression fracture at L3 with degenerative joint and disc 
disease.  The veteran's right knee was reported to have a 
great deal of degenerative joint disease.  The examiner 
reported that he did not think that the veteran's back 
problem was caused by the right knee problem or aggravated by 
either of the knees.  

Because it is unclear from the determinations made in the 
March 1996 and July 1997 VA examinations, when viewed 
together, as to whether there is a causal connection between 
the veteran's claimed back disability and his service-
connected knee disability, further examination is required.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, the veteran's claim for increase is well 
grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green, 1 Vet. App. 121 (1991).  This is to ensure 
that the evaluation of a disability is a fully informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The VA 
examinations of record did not fulfill these requirements in 
regard to the veteran's service-connected right knee 
disability.  Therefore, an additional VA examination should 
be conducted to address the factors required by DeLuca, supra 
and 38 C.F.R. §§ 4.40, 4.45 (1998).  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
obtain the names and addresses of all 
health care providers who have treated 
him for his claimed back disorder since 
his discharge from service and for the 
service-connected right knee disability 
since July 1997.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
residuals of a right knee meniscectomy.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing for the right 
knee.  In addition to noting the range of 
motion for the right knee, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
right knee due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner should 
specifically comment whether the veteran 
has recurrent subluxation or lateral 
instability.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed back disorder.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran has a current back disability 
caused or aggravated by the service-
connected knee disabilities or other 
disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted hereinabove, 
and include the factors upon which the 
opinion is based. 

4.  After completion of all requested 
development, the RO should review the 
veteran's claims folder on the basis of 
all the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


